Jacob Small Cap Growth Fund a series of Jacob Funds Inc. Prospectus January 8, 2010 This Prospectus contains important information about the Fund. For your own benefit and protection, please read it before you invest, and keep it for future reference. Investment Adviser Jacob Asset Management of New York LLC The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of the prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Investment Objective, Principal Investment Strategies and Risks 2 Pricing of Fund Shares 17 Fees and Expenses 5 Dividends and Distributions 17 Management, Organization and Capital Structure 6 Tax Consequences 18 Purchase of Fund Shares 7 Distribution Arrangements 19 Householding 20 Redemption of Fund Shares 13 Financial Highlights 21 Exchange of Fund Shares 16 NOTICE OF PRIVACY POLICY We collect the following nonpublic personal information about you: · Information we receive from you on or in applications or other forms, correspondence, or conversations, including, but not limited to, your name, address, phone number, social security number, assets, income and date of birth; and · Information about your transactions with us, our affiliates, or others, including, but not limited to, your account number and balance, payments history, parties to transactions, cost basis information, and other financial information. We do not disclose any nonpublic personal information about our current or former shareholders to nonaffiliated third parties, except as permitted by law.For example, we are permitted by law to disclose all of the information we collect, as described above, to our transfer agent to process your transactions.Furthermore, we restrict access to your nonpublic personal information to those persons who require such information to provide products or services to you.We maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your nonpublic personal information. In the event that you hold shares of the Fund through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your nonpublic personal information would be shared with nonaffiliated third parties. INVESTMENT OBJECTIVE, PRINCIPAL INVESTMENT STRATEGIES AND RISKS Investment Objective The Fund’s investment objective is long-term growth of capital.There is no assurance that the Fund will achieve its investment objective.The Fund’s investment objective may be changed without shareholder approval.The Fund will provide shareholders with notice of any such change. Principal Investment Strategies The Fund seeks to achieve its investment objective by investing, under normal circumstances, at least 80% of its net assets in small capitalization companies.Small capitalization companies are defined as those companies with market capitalizations (share price multiplied by number of shares outstanding) within the capitalization range of the Russell 2000® Growth Index at the time of purchase. The Fund maintains a diversified portfolio of investments consisting primarily of common stocks.The Fund may also invest in other equity securities such as preferred stocks, securities convertible or exchangeable into common stocks, rights, warrants, or real estate investment trusts.Equity securities generally represent an ownership interest in a company and their value is based on the success of the company’s business, any income paid to shareholders, the value of the company’s assets, general market conditions and investor demand.The Fund’s investment adviser, Jacob Asset Management of New York LLC (the “Adviser”), expects to select investments for the Fund in companies that are broadly diversified over various industry groups. The Adviser manages the Fund’s portfolio in an aggressive growth style.The Adviser believes that investments in small capitalization companies can have greater earnings and sales growth potential than larger capitalized companies and can offer substantial opportunities for long-term growth of capital.The Adviser’s overall stock selections are based on its qualitative and quantitative assessment of a company’s fundamental prospects and whether it has an above-average potential for long-term growth of capital.Specifically, the Adviser looks for companies with strong balance sheets (financial strength) and high profit margins, sales and earnings growth which, over a business cycle, can be expected to produce high levels of free cash flow.Further, the Adviser seeks companies with strong management teams that can capitalize on catalysts for growth and competitive advantages such as superior products and favorable industry, economic and political trends.While trying to maximize the growth potential of the Fund’s portfolio of investments, the Adviser also seeks to obtain securities for the Fund that are selling at a reasonable valuation in view of their expected growth rate. The Adviser expects to invest the Fund’s net assets primarily in U.S. companies, but may gain exposure to foreign markets through the global operations of U.S. companies, by purchasing depositary receipts or securities of foreign companies traded on U.S. exchanges, or through direct investment in foreign companies.Depositary receipts are certificates normally issued by U.S. banks that evidence the ownership of shares of a foreign issuer.The Fund’s foreign investments may include securities of companies in emerging market countries, so that the Fund has the flexibility to take full advantage of investment opportunities in small capitalization companies.The Adviser will not invest more than 25% of the Fund’s net assets directly in foreign companies. 2 The Fund generally seeks to purchase securities as long-term investments, but the Adviser will sell or reduce holdings when a company fails to meet its expectations with regard to potential growth, addressable market, margin erosion, management changes or price considerations.The Fund may employ rapid trading strategies to capture incremental increases in the prices of securities, to protect against downside risk and to enhance the Fund’s return. The Fund intends to hold some cash, short-term debt obligations, government securities or other high-quality investments for reserves to cover redemptions and unanticipated expenses, or to maintain liquidity while seeking appropriate investments.There may be times, however, when the Fund attempts to respond to unfavorable market, economic, political or other conditions by investing up to 100% of its assets in cash or those types of money market investments for temporary defensive purposes.During those times, the Fund will not be able to pursue its investment objective and, instead, will focus on preserving your investment. Principal Risks Investing in a mutual fund has inherent risks, which could cause you to lose money.The principal risks of investing in the Fund, and the circumstances that could adversely affect the Fund’s net asset value and total return, are listed below. · The value of the Fund’s shares and the securities held by the Fund can each decline in value.Even when the stock market in general is rising, the stocks selected by the Adviser may decline.Prices of common stocks of even the best managed, most profitable corporations are subject to market risk, which means their stock prices can decline.In addition, swings in investor psychology or significant trading by large institutional investors can result in price fluctuations.You could lose money that you invest in the Fund. · Investments in small capitalization companies may involve greater risks, as these companies tend to have limited product lines, markets and financial or managerial resources.Small cap stocks often also have a more limited trading market, such that the Adviser may not be able to sell stocks at an optimal time or price.In addition, less frequently-traded securities may be subject to more abrupt price movements than securities of larger capitalized companies. · The risks of investing in foreign companies can increase the potential for losses in the Fund and may include currency fluctuations, political and economic instability, less government regulation, less publicly available information, limited trading markets, differences in financial reporting standards and less stringent regulation of securities markets.Foreign securities markets generally have less volume than U.S. securities exchanges and securities of some foreign companies are less liquid and more volatile than securities of comparable U.S. companies.Additional risks include future political and economic developments, the possibility that a foreign jurisdiction might impose or increase withholding taxes on income payable with respect to foreign securities, the possible seizure, nationalization or expropriation of the foreign issuer or foreign deposits (in which the Fund could lose its entire investment in a certain 3 · market) and the possible adoption of foreign governmental restrictions such as exchange controls. · The Fund’s frequent trading strategy increases portfolio turnover.Portfolio turnover may involve the payment by the Fund of brokerage and other transaction costs, on the sale of securities, as well as on the investment of the proceeds in other securities.The greater the portfolio turnover, the greater the transaction costs to the Fund, which could have an adverse effect on the Fund’s total rate of return.In addition, funds with high portfolio turnover rates may be more likely than low-turnover funds to generate capital gains that must be distributed to shareholders either as gains or as taxable income. Disclosure of Portfolio Holdings.The Fund expects to publicly disclose 100% of its portfolio holdings on its website no earlier than 30 days after each calendar quarter end.The Fund also intends to disclose its top 25 holdings on a monthly basis on its website no earlier than 30 days after the month end, along with information regarding the percentage of the portfolio that each holding comprises.A further description of the Fund’s policies and procedures with respect to the disclosure of portfolio holdings is available in the Statement of Additional Information. Who May Want to Invest in the Fund The Fund is designed for long-term investors who understand and are willing to accept the risk of loss involved in investing in a fund seeking long-term growth of capital and investing in the small capitalization growth sector.Investors should consider their investment goals, their time horizon for achieving them, and their tolerance for risks before investing in the Fund.If you seek an aggressive approach to capital growth and can accept the above average level of price fluctuations that this Fund is expected to experience, this Fund could be an appropriate part of your overall investment strategy.The Fund should not represent your complete investment program or be used for short-term trading purposes. 4 Performance Information Performance information is not available because the Fund had not commenced operations as of the date of this Prospectus. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee* 2.00% Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Advisory Fees 0.90% Distribution and/or Service (12b-1) Fees 0.35% Other Expenses 2.33% Total Annual Fund Operating Expenses 3.58% Less Management Fee Waiver** (0.90)% Net Annual Fund Operating Expenses*** 2.68% * A redemption fee is imposed on shares sold within 90 days following their purchase date.The redemption fee is calculated as a percentage of the amount redeemed (using standard rounding criteria), and may be charged when you sell your shares or if your shares are involuntarily redeemed.The fee will be retained by the Fund and generally withheld from redemption proceeds.For more details, see the redemption fee information in the “Market Timing Policy” section.There is also a fee (currently $15) imposed on redemption proceeds sent by wire. ** The Adviser has contractually agreed for a period of two years following the reorganization that commenceditsoperations, to waive its advisory fees in an amount up to an annual rate of 0.90% of the average daily net assets, to the extent that the Fund’s Total Annual Operating Expenses (excluding any taxes, interest, brokerage fees, acquired fund expenses and non-routine expenses) exceed 2.45% of average daily net assets.Pursuant to its fee waiver agreement with the Fund, the Adviser is entitled to recoup any fees that it waived for a period of three years following such fee waivers to the extent that such recoupment by the Adviser will not cause the Fund’s expenses to exceed 2.45%.Please note that the maximum waiver is 0.90%, which means that it is possible that the Fund’s overall expenses could exceed 2.45%. *** Please note that the percentage of Annual Fund Operating Expenses shownis based on estimated amounts and on the amount of assets expected to transfer into the Fund as a result of the reorganization of the Rockland Small Cap Growth Fund into the Fund.If the Fund’s average annual net assets during the current fiscal year are lower, the Fund’s expense ratio would be higher than that shown above. 5 Example:This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund over the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $271 $1,014 $1,778 $3,786 MANAGEMENT, ORGANIZATION AND CAPITAL STRUCTURE Adviser.Jacob Asset Management of New York LLC (the “Adviser”), a federally registered investment adviser, is a Delaware limited liability company with its principal office located at 653 Manhattan Beach Blvd. #J, Manhattan Beach, CA 90266.Pursuant to the Investment Advisory Agreement for the Fund, the Adviser manages the Fund’s portfolio of securities and makes the decisions with respect to the purchase and sale of investments, subject to the general supervision of the Fund’s Board of Directors.The Adviser is also responsible for overseeing the performance of the Fund’s administrator and other service providers.The Adviser also serves as the investment adviser to the other series of Jacob Funds Inc.:the Jacob Internet Fund and the Jacob Wisdom Fund. Ryan I. Jacob is the Chief Portfolio Manager of the Fund, and is primarily responsible for the day-to-day management of the Fund’s portfolio.Mr. Jacob is the founder and Chief Executive Officer of the Adviser, as well as President of Jacob Funds Inc.He has served as Chief Portfolio Manager of the Jacob Internet Fund since its inception in 1999.Mr. Jacob served as Chief Portfolio Manager of The Internet Fund, Inc. from December 20, 1997 through June 24, 1999.Mr. Jacob also served as a financial analyst for Lepercq, de Neuflize & Co. Inc. from September 1998 to June 1999 and as an analyst for Horizon Asset Management from October 1994 through August 1998.Mr.
